NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL S. POWELL,
Plaintiff-Appellee, '
V.
THE HOME DEPOT U.S.A., INC.,
Defen,dant-Appellant.
2011-1060 _
Appeal from the United States District C0urt for the
Southern DistriCt of Fl0rida in case no. 07-CV-80435,
Judge Danie1 T.K. Hur1ey.
ON MOTION
ORDER
The 1-Iome Depot U.S.A., Inc. moves to dismiss its ap-
pea1.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion to dismiss the appeal is granted The
appeal is dismissed

POWELL V. HOME DEPOT 2
(2) Each side shall bear its own costs.
FoR THE C0UR'r
 0 g  /s/ Jan H0rbaly
Date J an H0rb aly
C1erk
cc: Dona1d R. Dunner, Esq.
s21
George M. Siril1a, Esq.
Issued As A Mandate:  0 9 
F
U.S. COURT lJ|l?§?PEALS FOFl
THE FEDERAL ClHCU1T
`r1AR 09 2012
JAuuonaA1v
cum